—Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered October 18, 1996, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Evidence regarding the participation of the defendant and the People’s witnesses in an operation to sell crack-cocaine was properly admitted to complete the narrative of the witnesses, and to aid the jury in its comprehension of the crimes (see, People v Till, 87 NY2d 835; People v Boyd, 230 AD2d 805; People v Hardwick, 140 AD2d 624).
Although the court expanded slightly upon the jury charge contained in the Criminal Jury Instructions (see, 1 CJI [NY] 7.06), the entire charge, viewed as a whole, adequately conveyed to the jury the correct rule to apply in arriving at its verdict (see, People v Coleman, 70 NY2d 817; People v Canty, 60 NY2d 830; People v Dory, 59 NY2d 121; People v Owens, 202 AD2d 341; People v Calderon, 182 AD2d 770).
The defendant’s contention that the evidence was legally insufficient is unpreserved for appellate review (see, People v Robinson, 251 AD2d 354; People v Tallarine, 223 AD2d 738). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including the issue raised in his supplemental, pro se brief, are either unpreserved *488for appellate review or without merit. Bracken, J. P., Thompson, Joy and Luciano, JJ., concur.